                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


James Williams, Marciona
Mitchell,
                                             Case No. 19-10850
                          Plaintiffs,
                                             Judith E. Levy
v.                                           United States District Judge

Brian Maurer, Russell Gartha,                Mag. Judge Anthony P. Patti
Eric Jachym, Tyler Fegreus,
Patrick McCormick, Cole Armil,
and Trevor Elliot,

                          Defendants.

________________________________/

            ORDER REGARDING DISCOVERY DISPUTE

      The Court, having been informed of the parties’ discovery dispute

after a telephonic status conference held on November 26, 2019, orders

as follows. The Court entered an order on October 31, 2019 ordering

Defendants1 to produce the individual Defendants’ entire personnel files

and redact only those portions that contained personal protected


      1 The original discovery request at issue was a third-party subpoena issued to
the City of Southfield, which is not a party to this case. Counsel for Defendants
represents the City of Southfield and handled the third-party production of
documents on behalf of the City of Southfield.
                                         1
information, such as Social Security numbers, addresses, and health

information (ECF No. 15), and the parties also stipulated to a protective

order. (ECF No. 16.) Defendants produced over 900 pages of documents

along with a combined redaction and privilege log, which is 116 pages

long. Plaintiffs raise a dispute as to two categories of documents on the

log.

       First, Plaintiffs dispute the propriety of Defendants’ redactions of

third-party individual citizen information from the production. This

information relates to certain individual third-party citizen complaints

in Defendants’ personnel files, and the redacted information includes the

citizen’s names, addresses, phone numbers, social security numbers,

photographs, dates of birth, and vehicle information. Defendants argue

that this information was redacted under their interpretation of the

October 31, 2019 order for the purpose of protecting these citizens’

privacy. Plaintiffs argue that the October 31, 2019 order did not relate to

third-party information contained in the personnel files.

       Despite this, Defendants agree that their interest in protecting the

privacy of these citizens would be satisfied if the documents are produced

in a manner limited to attorneys’ eyes only, and the Court agrees. The


                                     2
documents must be produced unredacted, except as to the citizens’ Social

Security numbers, which may be redacted. Neither party will be

precluded from raising admissibility issues related to these documents at

a later time, if necessary. Defendants shall produce the documents as an

attorneys’ eyes only production as set forth no later than Monday

December 9, 2019.

     Second, Plaintiffs dispute the propriety of Defendants’ redactions

and assertions of the deliberative process privilege. The Court will hold

a hearing on the record on this issue, which will be noticed on the docket.

     Finally, the Defendants requested that the Court continue the

scheduling order to allow more time beyond the December 2, 2019

dispositive motion deadline, in order to comply with the Court’s order

regarding the citizens’ document production as set forth above. The

scheduling order has been set in this case since April 2019, and the

Court’s order regarding the production set forth above allows for ample

time to comply.

     IT IS SO ORDERED.

Dated: November 26, 2019                s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge

                                    3
                   CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court=s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on November 26, 2019.


                                      s/William Barkholz
                                      Case Manager




                                  4
